DETAILED ACTION
	This is in response to application 16/292357, filed on March 5th 2019, in which claims 1-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder, “unit”, that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquiring unit”, identifying unit”, and “transmitting unit” in claims 1-10.  Claim 12 is also interpreted under 112(f) because it uses the word “means”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 1 and 12, they recite 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. US 2018/0285580 A1.

Regarding claim 1, Chen discloses:
an acquiring unit that acquires, from an information processing apparatus, pieces of device information indicating pieces of information acquirable by the information processing apparatus from network devices (IoT devices are connected to a server via a IoT gateway, information is transmitted between – Fig. 1);
an information identifying unit that identifies information necessary for an analysis to be executed by an analysis unit among the pieces of device information (determine information “needed by the server” – paragraphs 15 and 22; also see paragraph 18 which teaches determining that “location” is a piece of data needed for analysis); and
a transmitting unit that transmits, to the information processing apparatus, an instruction to collect the information identified by the information identifying unit among the pieces of information acquirable by the information processing apparatus from the network devices but not to collect information other than the identified information (IoT gateway only reports information “needed by the server” – paragraphs 15 and 22; also see paragraph 23 which teaches the server stores “relevant data”, i.e. no information other than the identified information).

Regarding claim 2, Chen discloses an analysis identifying unit that identifies an analysis executable by the analysis unit among a plurality of analyses by using the pieces of information acquirable by the information processing apparatus (server can perform multiple types of analyses based on the data received from IoT sensors – specific examples “application context” 

Regarding claim 3, Chen discloses the collecting apparatus further comprising a controller that controls the analysis unit to execute the analysis identified by the analysis identifying unit (processor – Fig. 5, paragraph 56).

Regarding claim 6, the limitation “when …” is a conditional term and thus is merely optional or an intended use.  As such, the features recited are not actually required or performed by the claim.  Applicant is advised that Chen teaches a plurality of gateways (paragraphs 13-14) and thus discloses at least the feature of acquiring information “from a plurality of information processing apparatuses”.  If an amendment were made to remove the intended use “when …”, the remaining portion of the claim would be distinguishable over Chen.  However, it is well-known in the art to pre-select a device as a primary/master.

Regarding claim 10, Chen discloses wherein the network devices are IoT devices (paragraph 16, Fig. 1); and wherein the information processing apparatus is an image forming apparatus (the specification defines image forming apparatus as an apparatus having an image forming function which may be a scanning function – see paragraph 18; so the broadest reasonable interpretation in view of the specification can be any apparatus with a scanning function; Chen discloses the IoT gateway, which was equated to the information processing 

Regarding claim 11, it is a non-transitory computer readable medium that corresponds to the apparatus of claim 1; therefore it is rejected for the same reasons.

Regarding claim 12, it is a “means for” claim that corresponds to the apparatus.  Since claim 1 has also been interpreted under 112(f), it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Papageorgiou et al. US 2017/0316048 A1.

Regarding claim 4, Chen does not explicitly disclose a supplementation processing unit that executes processing of supplementing the information necessary for the analysis to be executed by the analysis unit when the necessary information is not included in the pieces of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the reconstruction taught by Papageorgiou for the purpose of reducing data transmitted.  Papageorgiou suggests that reconstruction means that data can be reduced which decreases network traffic and saves energy (paragraph 53).

Regarding claim 5, Chen does not explicitly disclose the supplementation processing unit generates information serving as a substitute for the information necessary for the analysis based on the information collected by the information processing apparatus.  But this is taught by Papageorgious as the reduction/reconstruction procedure explained above – by reconstructing, the system is substituting for information necessary for the analysis (see abstract, paragraph 11).  The motivation to combine is the same as that given above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Gandhi et al. US 2018/0139274 A1.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the gateway selection method taught by Gandhi for the purpose of managing IoT devices.  Gandhi teaches that by selecting the optimal gateway, latency can be reduced which is advantageous (paragraph 32).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Aggarwal et al. US 2018/0234454 A1.

Regarding claim 8, Chen does not explicitly disclose wherein the predetermined selection criterion specifies one of the information processing apparatuses that has acquired fewer pieces of information.  But this is taught by Aggarwal as performing load balancing among a plurality of IoT gateways (see paragraphs 35, 61 and Fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the load balancing taught by Aggarwal for 

Regarding claim 9, Chen discloses wherein the information processing apparatuses are image forming apparatuses (for brevity – see rejection of claim 10 which also recites this limitation).
Chen does not explicitly disclose wherein the information identifying unit identifies, in accordance with predetermined selection criteria, one of the image forming apparatuses that has a smaller load of image forming processing as the acquisition destination of information.  But this is taught by Aggarwal as performing load balancing among a plurality of IoT gateways (see paragraphs 35, 61 and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the load balancing taught by Aggarwal for the purpose of managing a plurality of IoT gateways.  Load balancing is very well-known in the art and provides predictable results.  Chen also teaches it provides optimum response times (paragraph 35).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Wang et al. US 2016/0112487 A1 discloses based on a selected analysis, determining what data needs to be collected at an IoT node and sending configuring request to the IoT device (Fig. 6, paragraphs 51-52).
Wang et al. US 20180376417 A1 discloses modifying reporting requirements for IoT devices to reduce data (abstract, Fig. 8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                           
(571) 270-1975